Appeal by the defendant from two judgments of the Supreme Court, Queens County (Kellam, J.), both rendered May 27, 1987, convicting him of attempted criminal possession of a weapon in the third degree under indictment No. 670/86 and attempted assault in the second degree under indictment No. 236/87, upon his pleas of guilty, and imposing sentences. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion under indictment No. 670/86 which was to suppress physical evidence and a statement made by him to the police.
Ordered that the judgments are affirmed.
The hearing court had the right to credit the testimony of the police officer that the defendant drove his car through a red traffic light (see, People v Prochilo, 41 NY2d 759; People v Armstead, 98 AD2d 726). Under these circumstances, the police stop of the defendant’s car was lawful (People v Ingle, 36 NY2d 413; People v Ellis, 62 NY2d 393, 396). The defendant’s argument that the police officer was "compelled to fabricate the red light scenario * * * to overcome constitutional objections to his actions” is without any foundation in the record. Indeed, the record indicates that the defendant was given a ticket for going through a red light. Mangano, P. J., Bracken, Lawrence and Hooper, JJ., concur.